                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


DALE WAMSLEY,                                 )
                                              )
            Plaintiff,                        )
                                              )
      vs.                                     )       Case No. 4:17CV02731 ERW
                                              )
NANCY A. BERRYHILL,                           )
Acting Commissioner of Social Security,       )
                                              )
            Defendant.                        )


                                MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff’s Motion for Attorney Fees pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412 [30].

       Plaintiff seeks $4,988.27 in fees, which is for 24.8 hours at $201.14 per hour pursuant to

28 U.S.C. § 2412(d). Plaintiff asks the fees be made payable to Jennifer Van Fossan, assignee.

Defendant has no objection to Plaintiff’s request.

       IT IS HEREBY ORDERED that Plaintiff shall be awarded $4,988.27 in attorney fees to

be paid by the Social Security Administration. These amounts should be made payable to

Jennifer Van Fossan, Plaintiff’s attorney, after it is determined the claimant does not have any

outstanding federal debt subject to collection.

       So Ordered this 9th Day of July, 2019.




                                              E. RICHARD WEBBER
                                              SENIOR UNITED STATES DISTRICT JUDGE

                                                  1
